Name: 92/319/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 15 June 1992 temporarily suspending the customs duty applying to the import into the Canary Islands of a product covered by the ECSC Treaty
 Type: Decision
 Subject Matter: regions of EU Member States;  tariff policy;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: 1992-06-27

 Avis juridique important|41992D031992/319/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 15 June 1992 temporarily suspending the customs duty applying to the import into the Canary Islands of a product covered by the ECSC Treaty Official Journal L 173 , 27/06/1992 P. 0039 - 0040DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 15 June 1992 temporarily suspending the customs duty applying to the import into the Canary Islands of a product covered by the ECSC Treaty (92/319/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission(1) , Having regard to the opinion of the European Parliament(2) , HAVE DECIDED AS FOLLOWS: Article 1 1. From 1 July 1992 to 31 December 1995 the ECSC unified tariff duties applying to the following product shall be fully suspended in respect of imports into the Canary Islands: Order No CN code Description 17 0501 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron and non-alloy steel (ECSC) 2. The suspension referred to in paragraph 1 shall apply solely to products intended for the Canary Islands' domestic market. 3. The relevant Spanish authorities shall adopt the provisions necessary to ensure compliance with the measures provided for in paragraph 2 pursuant to the relevant Community provision on end-use and in particular the levying of Common Customs Tariff duties where the products concerned are dispatched to the other parts of the customs territory of the Community. They shall inform the Commission of these measures at the earliest opportunity. Article 2 1. In the case of the product referred to in Article 1, the relevant Spanish authorities shall inform the Commission, no later than the fifteenth of each month, beginning on 15 September 1992, of the volume of imports exempted from duty during the preceding month. 2. The information sent on 15 September 1992 must cover all imports since 1 July 1992. Article 3 In the framework of the interim period provided for in Article 6 of Regulation (EEC) No 1911/91, the Commission, after consulting the Spanish authorities, shall in 1995 examine the effect of all the measures adopted in favour of the economy of the Canary Islands. On the basis of the outcome of this examination, it shall submit to the Council the requisite proposals for the period extending beyond 31 December 1995. Article 4 The Member States shall, in close cooperation with the Commission, take all necessary measures to ensure that this Decision is applied. Article 5 The Member States shall take the measures necessary for the implementation of this Decision. Article 6 This Decision shall enter into force on 1 July 1992. Done at Luxembourg, 15 June 1992. The PresidentJoao PINHEIRO (1) OJ No C 100, 22. 4. 1992, p. 21. (2) Opinion delivered on 9 June 1992 (not yet published in the Official Journal).